            I
                 Ronald J. Elleft (Bar No. 012697)
            2    Ellett Law Offrces, P.C.
                 2999 North 44th Street
            3
                 Suite 330
        4        Phoenix, Arizona 85018
                 (602) 23s-9s t 0
        5        riellett@ellettlaw.com
                 Attomey for Debtor
        6

        7

        8
                                      IN THE UNITED STATES BANKRUPTCY COURT
        9
                                                FOR THE DISTRICT OF ARIZONA
       l0

       ll
       t2        In re: ANGEL ROLAND MARTINEZ.                      Case No. : 4: 19-bk-02395-BMW

       l3

: EO   14                                                           CHAPTER 13 PLAN
?:;
+;A
< E5
       I5                                                           X    Original
       t6                                                           E    Amended
                                                                    tr Modified
       t7
                                                                    E  Payments include post-petition mo
       t8                                                           payments
                                                                    tr Flat Fee/Administrative Expense
       l9                                                           X Hourly Fee/Administrative Expense
       20

       2l

       22
                 This Planr includes the following (check alt that are applicable):

                        A limit on the amount of a secured claim, which may result in a partial payment or no
       24
                        payment to the secured creditor. See Section (CX5Xb).
       25

       26

       27

       2E        | "Plan" includes the
                                       original plan and any amended or modified plan.



                Case
                 Local F4:19-bk-02395-BMW
                         onrl 2084-4 (12/ l7)    Doc 14 Filed 03/20/19
                                                           Chapter l3 Plan Entered 03/20/19 17:38:19       Desc
                                                 Main Document      Page 1 of 14
                 I
                       fl      Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest. See
                2
                               Section (C)(5)(c).
                3     tr       Nonstandard Provisions. See Section (H).

                4     Your rights may be affected by this Plan. Your claim may be reduced, modified or
                      eliminated. Ifyou object to the treatment ofyour claim as proposed in this Plan or to any
                5
                      provision of this Plan, you must file a written objection by the deadline set forth below. The
                6     Bankruptcy Court may confirm this Plan without further notice if no objection is filed and
                      the order is approved by the Trustee. See Bankruptcy Rule 3015 and Local Rule 2084-13.
                '7


                      This Chapter 13 Plan is proposed by the above Debtol. The Debtor certifies that the information
                8
                      contained in this Plan is accurate. A creditor who disagrees with the proposed treatment of its
                9     debt in this Plan must timely file an objection to the Plan and serve copies on the Debtor, Debtor's
                      attomey (ifany), and the Chapter l3 Trustee not less than l4 days after the date set for the first
               l0     meeting of creditors, or any continuation of such meeting, or 28 days after service of the Plan,
                      whichever is later. See Locat Rule 2084-9.
               ll
               t2     This Plan does not allow claims or alter the need for timety filing any claim. For a creditor to
                      receive a distribution for an unsecured claim, the creditor must file a proof of claim with the
                      Court.
6E3
g:n
(/-.
               14
                      If confirmed, the Plan will modi$ the rights and duties of the Debtor and creditors, except
       .: ^i
€]a            ts     secured creditors will retain their liens until the earlier of payment of the underlying debt or
2'E-                  Debtor's discharge under Code $ 1328.1 Ifthe case is dismissed or converted to another chapter
3      E       16     (for example, Chapter 7) without completion ofthe Plan, each lien shall be retained to the extent
                      recognized by applicable nonbankruptcy law.
               t'7


               IE
                      Pre-petition defaults will be cured using the interest rate set forth in the Plan or Code $ 511.   if
               l9     applicable. Any ongoing obligation will be paid according to the terms of the Plan.
               20

               2t     tr       This is an Amended or Modified Plan.

               22
                               The reason(s) why Debtor f,rled this Amended or Modified PIan:


               24
                               Summarize how the Plan varies from the last Plan filed:
               2.5


               26

               27

               28     2If this is a joint   case, then   "Debtor" means both Debtors.
                      3
                          "Code" means the United States Bankruptcy Code, l1 U.S.C. $ 101 et. seq



                     Case
                      Local4:19-bk-02395-BMW
                            Form 2084-4 (12117)            Doc 14 FiledChapter
                                                                        03/20/19
                                                                               t 3 Plan Entered 03/20/19 17:38:19    Desc
                                                                                                                    Page 2
                                                           Main Document      Page 2 of 14
           I
                 (A)    Plan Pavments and Propertv to be Submitted to the Trustee.
           2

                        Plan payments     sta( on April 5, 2019. The Debtor shall pay the Trustee   as   follows:

           4                      $2,900.00 each month for month    I   through month 60.

           5

                 The proposed Plan duration is 60 months. The applicable commitment period is 60 months. See
           6
                 Code g 1325(bX4). In addition to plan payments and, ifapplicable, mortgage conduit payments,
           '7    Debtor will submit the following property to the Trustee:

           8

                                  None.
           9

          l0

          ll
          t2
                 (B)    Trustee's Percentage Fee. The Trustee shall collect upon receipt a percentage fee from
                        all plan payments (including mortgage payments) and property received, not to exceed
                         l0o/o.
6   ES    14
s!5
E-1   a   rs
                 (c)    Administrative Expenses and All Claims.
Sf        t6
                        (1)       Until the Court confirms the Plan the Trustee will make adequate protection
          17                      payments under Section (C)(lXa) below, mortgage conduit payments under
                                  Section (C)(1)(b), ifapplicabte, and pay other sums as ordered by the Court. Other
          18
                                  disbursements will be made after the Court confirms the PIan. Unless otherwise
          l9                      provided for in Section (H) below, disbursements by the Trustee shall be pro rata
                                  within classes and made in the following order:
          20

          2t
                                  (a)     Adequate protection psyments to credilors secured by personal properly,
          22
                                  tr      None. f  "None" is checked, the rest of Section (C)(I)(a) is not to be
                                          completed.


          25                      Pursuant to Local Rule 2084-6, the Trustee is authorized to make monthly pre-
                                  confirmation adequate protection payments to a secured creditor without a Court
          26
                                  order, provided the claim is properly listed on Schedule D, a secured proof of
          27
                                  claim is filed that includes documentation evidencing a perfected security
                                  agreement. and the Debtor or creditor sends a letter to the Trustee requesting
          28                      payment. The Trustee will appty adequate protection payments to the creditor's
                                  secured claim. After confirmation. adequate protection payments will continue



                Case
                 Local4:19-bk-02395-BMW
                       Form 20t4-4 (12l t 7)     Doc 14 Filed 03/20/19
                                                            Chapter l3 Plan Entered 03/20/19 17:38:19                Desc
                                                                                                                    Page 3
                                                 Main Document      Page 3 of 14
           I
                               until the claim is paid in full, unless the confirmed Plan or a Court order specifies
           2                   a different treatment. lf a creditor disagrees with the amount of the proposed
                               adequate protection payments or the Plan fails to provide for such payments, the
           3
                               creditor may file an objection to confirmation of this Plan and/or file a motion
          4                    pursuant to Code $$ 362 or 363.

           5


           6
                  Creditor                     Propertv Description               Collateral Value      Monthly
           '7                                                                                           Amount
                  Ally Financiol               2015 GMC SIERRA 35OO               s30.000.00          s300 00
           8


          9

         IO
                               tr     Nonstandard Provisions. See Section (H).
         ll
         t2                    (b)    Morlgage Cond uil Payments.

                               !      None.
E-Eq
 i ir.
         14
,-:.j                          The Trustee shall disburse Conduit Payments to a Real Property Creditor without
€.:F     ts                    regard to whether the Court has conhrmed a Plan or the Real Property Creditor
    F                          has filed a proof of claim. See Section (CXa)(c) and Local Rule 2084-4.
e        16


         t7
                        (2\    Administrative experrses. Code $ 507(aX2).
         l8

         t9
                               (a)    Altorney fees. Debtor's attomey has agreed to:

         20                    E      A flat fee of   $_,     of which $             was paid before the   filing of
                                      the case (See Local Rule 2084-3);
         2t

         22                           or

                               X      File a fee application for payment of a reasonable amount of fees. The
                                      estimated amount offees to be paid by the Trustee, subject to Court order,
         24
                                       is between $8,000.00 and $12,000.00, of which $4,175.00 was paid before
         25                           the filing ofthe case.

         2.6


         2',7
                               (b)    Addilional Semrces. Counsel     has not agreed to charge any flat fees for an
                               services.
         2E                    All services witl be billed at the rates delineated on the Rate Schedule attached to
                               the Attomey  client contract. counsel will file and notice a separate fee application



                Case
                 Local4:19-bk-02395-BMW
                      Form 2084-4 ( l2l17)     Doc 14 Filed 03/20/19
                                                          Chapter I3 Plan Entered 03/20/19 17:38:19              Desc
                                                                                                                Page 4
                                               Main Document      Page 4 of 14
           I
                                detailing the fees and costs requested. counsel will include all time expended in
           2                    the case in the separate fee application.

                                  (c)    Other Prolessional Expenses: None.
           4

           5           (3)      Leases and Unexpired Executory Conlracls.

           6
                                X        None.   If   "None" is checked, the rest of Section (C)(3) is not to                be
           ,I
                                         completed.

           E
                                Pursuant to Code $ 1322(b), the Debtor assumes or rejects the following lease or
           I                    unexpired executory contract. For a lease or executory contract with sums owing,
                                the arrearage will be cured by periodic plan payments. Unless the Court orders
          l0                    otherwise, the arrearage amount shall be the amount stated                    in the creditor's
                                allowed proof of claim.
          I1                    (a)    Assumed.
          t2
                                No interest will be paid on the prepetition .Irrearage unless otherwise stated in
ll=       I3                    Nonstandard Provisions at Section (H). A creditor identified in this paragraph may
.J 9.9
                                mail to the Debtor all correspondence, notices, statements, payment coupons,
          l4
i ia;.i
,,:
                                escrow notices, and default notices conceming any change to the monthly
                                payment or interest rate without such being a violation ofthe automatic stay.
          t5
s E;
          l6
                                                                        Estimated                       Arrearage
                       Creditor                  Properfv
          t7                                                            Arrearage Amount                Throueh Date
                                                 Description
          It
          t9
                                tr       Nonstandard Provisions. See Section (H).

          20

          2t                    (b)      Rejected.
          22

          23

                             Creditor                                 Prooert), Description
          24

          25                      None                            I Br ief pr o pe rty   cle   scr ipt ion]

          26

          27
                                  !      Nonstandard Provisions. See Section (H).
          28




                Case
                 Local 4:19-bk-02395-BMW
                       Form 2084-4 (12/17)       Doc 14 Filed 03/20/19
                                                            Chapter l3 Plan Entered 03/20/19 17:38:19                      Desc
                                                                                                                         Page 5
                                                 Main Document      Page 5 of 14
          I
                         (4)      Creditors with a Security Interest in Real Property.
          2

          3
                                  tr      None.     f   "None" is checked, the resl of Section (C)(4)    k   not to   be
                                          completed.
          4
                                  (a)     Claim llholly Unsecured.The Debtor considers any real property creditor
          5
                                          listed below to have an unsecured claim under Code $ 506(a) as senior
          6
                                          liens are greater in amount than the value of the real property. Unless
                                          disallowed or otherwise ordered, each of the following shall be classified
          ,7
                                          as a wholly unsecured claim under Section (C)(7) below. This provision
                                          shall not alter the status ofa claim otherwise entitled to be classified as a
          8
                                          priority under Code g 507(aX8).
          9

         t0
                                                                                            Total Amount of
                                                    Property               Value of
         l1              Creditor                                                           Liens with Greater
                                                    Description            Collateral
                                                                                            Prioriry
         t2
                         [Creditor name or          IProperty              SIValue]         S[AmountJ
                         slate " None "l            descriptionl

6
g   E3   14
    E;
?;A      15
                                  (b)     No Pre-Pelition Mortgage Arrears. To the extent there are no pre-petition
                                          arrears, regular post-petition mo(gage payments shall be paid directly by
sf       16
                                          lhe Debtor to the secured creditor.
         t7

         l8
                                                                                        Post-Petition
         l9              Creditor                       Property Address
                                                                                        Pavments by Debtor
         20
                         [Creditor name or              I Property descr iption]        SI AmountJ
                         state " None "l
         21


         22

         23                       (c)     Curing of Defoull and Mainlenance of Payments. Prepetition arreiuages.
                                          including fees and costs, as well as the regular post-petition payments shall
         24
                                          be paid through the Plan by the Trustee. No interest will be paid on the
         25                               prepetition arrearage unless otherwise stated in Nonstandard Provisions.
                                          Unless the Court orders otherwise, the arrearage amount shall be the
         26                               amount stated in the creditor's allowed proof of claim.
         2'7
                                          A   creditor identified      in this paragraph may mail the Debtor all
         28                               correspondence, notices, statements, payment coupons, escrow notices,




               Case
                Local 4:19-bk-02395-BMW
                      F orrr, 2084-4 (1 2 / 1'1 )   Doc 14 Filed 03/20/19
                                                               Chapter l3 Plan Entered 03/20/19 17:38:19          Desc
                                                                                                                 Page 6
                                                    Main Document      Page 6 of 14
            I
                                           and default notices conceming any change to the monthly pafnent or
        2                                  interest rate without violating the automatic stay.
        3
                                                                                                              Interest
                    Creditor or                                                 Estimated
        4
                     Prooerty
                                                                  Current
                                                                                Arrearage
                                                                                               Arrearage      Rate.     if
                                       Property Description      Monthly                         Owed        applicable
        5           Servicinq                                                    Amount
                                                                 Payment                        Through          G=e=
                      Agent                                                       Owed
        6                                                                                                      HOA's)
                  Guild                11973   N
        7
                  Mortgage Co.         Thunderbird Rd.            t 106.76     sl2 000 00      July,2017
        8                              Maricopa, AZ 851 39

        9

       l0                         tr       Nonstandard Provisions. See Section (H).

       II
       t2
                        (s)       Cloims Secured by Personal Property ot a Combination of Reol and Personal
                                  Properly.

EE6
  !s
       14
..E
 i-j                              tr       Note. IJ "None" is checked, the rest of Section (C)(5) is not to be
                                          completed.
2 E"
eF     16
                                  Claims under paragraphs (a) and (b) that are included in the plan payment witl be
       l7                         paid concunently and pro rata.
       IE

       t9                         (a)      Unmodifrcd Secured Claims.

       20
                                  X       None.    If
                                                   "None" is chec*ed, the rest of Section (C)(s)(a) is not to be
       2t
                                          completed.

       22                         A claim stated in this subparagraph (i.e. 910 claims) will be paid in full under the
                                  Plan with interest at the rate stated below, which may vzuy from the contract
       23
                                  interest rate. Unless otherwise ordered, the principal amount to be paid will be as
                                  stated in the creditor's proof of claim. The holder of a claim will retain the lien
                                  until the earlier of payment of the underlying debt determined under
       25                         nonbankruptcy law or discharge under Code $ 1328, at which time the lien
                                  will terminate  and shall be released by the creditor. Federal tax liens shall continue
       26
                                  to attach to property excluded from the bankruptcy estate under Code $ 5a1(c)(2)
       27
                                  until the lntemal Revenue Service is required to release the liens in accordance
                                  with nonbankruptcy law.
       28




                Case
                 Local 4:19-bk-02395-BMW
                       Form 2084-4 ( l2117)         Doc 14 Filed 03/20/19
                                                              Chapter t3 Plan Entered 03/20/19 17:38:19              Desc
                                                                                                                   PaEe 7
                                                    Main Document     Page 7 of 14
           I

                                                                   Estimated Amount
           2                                  Property                                     Proposed Interest
                        Creditor                                   to be Paid on
                                              Description                                  Rate
           3                                                       Secured Claim

           4


           5


           6
                               tr     This debt has nonfiling codebtor(s) other than a spouse'
           7
                                      Name(s) of other individual(s) liable:
           8
                                      Post-petition payments to be made    by:        tr       Trustee; or
           9                                                                          !        Nonfiling codebtor.

           t0
                               tr     Nonstandard Provisions. See Section (H).

           ll
           l2
                               (b)    ModiJied Secured Claims.

;,.,74
      !e
           rq                  tr     None.    "None" is checked, the rest of Section (C)(S)(b) is not to be
                                               f
eE   iA                               completed.
           l)
n E5
=,.1
                               Secured creditors listed below shatt be paid the amount shown belou' as the
Sf         t6
                               Amount to be Paid on Secured Claim, with such amount paid tkough the Plan
           t7                  payments. If the Plan proposes to pay a Secured Claim less than the amount
                               asserted in the proof of cliim, then the holder of the Secured Claim must file a
           t8
                               timely objection to the Plan. If the principat amount of the creditor's proof of
           l9                  claim is less than the Amount to be Paid on Secured Claim, then only the proofof
                               claim amount will be paid. If a creditor fails to file a secured claim or files a
           20                  wholly unsecured claim, the debtor may delete the proposed payment ofa secured
                               claimin the order confirming plan. The holder of a timety filed secured claim will
           2l                  retain its lien until the earlier ofpayment ofthe underlying debt determined under
           22
                               nonbankruptcy law or discharge under Code $ 1328, at which time the lien wilt
                               terminate ind shall be released by the creditor. Any proposed adequate protection
           23                  payments are provided for in Section (CXl )(a) above.

           24

                                                                    Value of
           25                                                                       Amount to be         Proposed
                     Creditor and Property            Debt        Collateral and                             Interest
                                                                                   Paid on Secured
           26            Descriotion                 Amount        Valuation                                   Rate
                                                                                        Claim
                                                                     Mclhad
           27                                                                                                  4%
                  Ally Finoncial                    $67.000.00    s30.000.00 --       $30,000.00
           28     2015 GMC Sierra 3500                             Kelty Blue
                                                                      Book



                Case
                 Local4:19-bk-02395-BMW
                       Form 2084-4 ( l2117)        Doc 14 FiledChapter
                                                                03/20/19
                                                                       13 Plan Entered 03/20/19 17:38:19           Desc
                                                                                                                  Page E

                                                   Main Document      Page 8 of 14
        I


       2

       3
                            tr      Nonstandard Provisions. See Section (H).

       4                    (c)     Lien Avoidance.
       5
                            X       None. I/ "None" is checked, the rcst of Section (C)(S)(c) need not be
       6                            completed.

       '7
                                    The  judiciat liens or nonpossessory. nonpurchase money security interests
                                    securing the claims listed below impair exemptions to which the debtor(s)
       8
                                    would have been entitled under Code $ 522(b). Unless ordered otherwise,
       9                            a judicial lien or security interest securing a claim listed below will be
                                    avoided to the extent that it impairs such exemptions upon entry of the
       t0                           order confirming the plan. The amount of the judiciat lien or security
                                    interest that is avoided will be treated as an unsecured claim in Section
       ll
                                    (C)(7) to the extent allowed. The amount, if any, of the judicial lien or
       l2                           security interest that is not avoided will be paid in full as a secured claim
                                    under the plan. See Code $ 522(f1 and Bankruptcy Rule 4003(d) If more
                                    than one lien is to be avoided, provide the information separately for each
                                    lien. All information for the avoidance ofthe lien(s) must be provided.
aEE
E X6
       ta
ai.j
5;A    15

               Information resardine judicial      Information reearding calculation oflien avoidance and
eE     16
               lien or security interest           treatment of remaining secured claim
       t'7
               [Creditor name. collateral. lien    finclude all relevont ond necessary information including,
       l8      identif;cation, etc.l               withoul limitation. amounl owed, amounl oJ other liens'
                                                   value of claimed exemPlions, value ofdebtor's interesl in
       l9
                                                   property, extent of exemption impairment, whelher a porlion
       20                                          or enlire lien is avoided. omounl ofsecured claim after
                                                   avoidance, and interest rate (if applicable).1
       2l

       22

       23
                     (6)     hiority,   IJnsecureil Claims, Other Than Deblor's Attorney Fees.
       24

       25
                             tr      None.   f    "None" is checked, the rest oJ Section (C)(6) is not to      be
                                     completed.
       26
                             Atl allowed claims entitled to priority treatment under Code $ 507 shall    be paid
       27
                             in full, pro rata:
       28




             Case
              Local 4:19-bk-02395-BMW
                    Form 2084-4 (12l l7)      Doc 14 Filed 03/20/19
                                                         Chapter I 3 Plan Entered 03/20/19 17:38:19          Desc
                                                                                                            Page 9
                                              Main Document      Page 9 of 14
           1

                               (a)       (Jnsecured Domestic Support Obligations. The Debtor shall remain
          2                              current on such obligations that come due after frling the petition. Unpaid
                                         obligations before the petition date are to be cured in the plan payments.
           3
                                         The amount to be paid will be adjusted to the creditor's allowed claim
          4                              amount, through the claim process. If the holder of a domestic support
                                         obligation disagrees with the treatment proposed in this Plan, the holder
           5                             must file a timely objection.

           6

                                             Creditor                           Estimated Arrearage
           7

           8


           9
                               (b)       Other unsecured priority claims.

          l0
                                                                                                 Estimated
                                 Creditor                       Tvoe of Prioriw Debt
          ll                                                                                        Amount
                        Internal Revenue Service                Federal Income Tax              $   12,000.00
          t2

                           Arizona Department      of           Arizona Income Tax               $3,100.00
                                 Revenue
:ig E 3   t4
                                         tr       Nonstandard Provisions. See Section (H).
ai^-E;
€;A
* E6
          15
                       (7)     Nonpriorif:, (Jnsecured Claims. Allowed        unsecured, nonpriority claims shall be
EE        t6                   paid pro rata the balance of payments, if     any, under the Plan. The amount to be
                               paid or actually paid may differ from the Plan Analysis, depending on the Plan
          t7
                               confirmation process and claims allowance.
          IE

          l9
                               tr        Nonstandard Provisions. See Section (H).
          20
                (D)    Surrendered Propertv.
          21


          22           X       None.    f    "None" is checked, the rest of Section (D) is not to be completed.
          23
                               Debtor surrenders the following property to the secured creditor. Upon
          24                   confirmation of this Plan or except as otherwise ordered, bankruptcy stays are
                               lifted   asto the collateral to be surrendered. Any claim filed by such creditor shall
          25                   receive no distribution until the creditor files a claim or an amended proofofclaim
                               that reflects any deficiency balance remaining on the claim. Should the creditor
          26
                               fail to file an amended deficiency claim consistent with this provision, the Trustee
          27                   need not make any distributions to that creditor-

          28




               Case
                Local 4:19-bk-02395-BMW
                      F orm 2084-4 (12/ 17)       Doc 14 Filed  03/20/19
                                                             Chapter 13 Plan Entered 03/20/19 17:38:19              Desc
                                                                                                                  Page I
                                                  Main Document     Page 10 of 14
             I
                                                                                    Brief Descriotion of ProPerlv
             2


                                  [Entity Namel
             4


                                                                               prope(y ofthe estate shall vest in the Debtor
             5
                           (E)    Vestins. Except as stated in this paragraph'
             6                    upon conltrmation of the Plan'
             ,7



                                                                                         upon PIan completion:
                 8                X      The following property shall vest in the Debtor

                 9
                                                                          Brief Descriotion of ProPerty
             t0                                                                                  uPon confirmation   of
             ll
                                                  Nonstandard Provisions. See Section
                                                                                      (H)'
             t2
                                                                                                       to the Trustee a copy
             l3            (r)     Tax Returns. While the case is pending, the Debtor .shall,provide
                                                                                 after filing the retum with the tax agency'
i6=                                of any post-petition tax retum *ithin 1+ duyt
                 l4                TheDebtorhasfiledulrtu*,.tu.,rorall,taxableperiodsduringthefour-yearperiod
e   k;
ia ,:   .i                         ending on the petition date' except:
                 l5
s,;6
                 l6

                 t'1
                                   2017.2018
                 l8

                 l9
                                                                                    shortfall before the Plan is deemed
                 20         (G)     Fundine Shortfall. Debtor will cure any funding
                                    completed.
                 2l

                 22

                 23
                                                                                                included herein must not be
                            (H)     Nonstandard Provisions. Any Nonstandard Provision
                                    inconsistent with the Code or Local Rules and
                                                                                    must identiry the provision of the Plan
                                                                                       justification for the modification' Any
                                    il"j"e ;"Jtn"J, the proposed modification and the
                     25
                                    Nonstandard Provision ptu."a ti'"*t'tte in this
                                                                                      ilan is void' The Debtor submits the
                     26             i"if"*i.g provisions that vary from Section (C) ofthe Local Plan Form:
                     2't
                                                                                             (H) is not to be completed'
                     28             X       None. If ''None" is checked, the rest of Section




                                                                                                                           Page  II
                       Case 4:19-bk-02395-BMW
                          Local Form 2084-4 ( l2l l7)
                                                         Doc 14 Filed 03/20/19
                                                                       Chapter 13 PlanEntered 03/20/19 17:38:19            Desc
                                                         Main Document     Page 11 of 14
          I
                               Provide the detail required above.
          2




          4
                                                       Nonstandard Provisions
          5
                                      [State the provision(s) $'ith reference to relevonl paragraph(s)]
          6

          7


          8


          9

          l0



          t2

          l3

          l4
I Yh
          l5

5.   :-   l6

          t7

          t8

          l9

          20

          2t

          22

          JJ

          24

          25

          26

          2'7


          28




                Case 4:19-bk-02395-BMW
                               (12l17)
                                               Doc 14 Filed  03/20/19 Entered 03/20/19 17:38:19
                                                          Chapter l3 Plan
                                                                                                            Desc
                                                                                                          Page I
                 Local Form 2084-4
                                               Main Document     Page 12 of 14
          I
                0)     Plan Summarv. If there are discrepancies between the Plan and this Plan Analysis, the
          2            provisions ofthe confirmed Plan control.

          3


          4            (l) Trustee's Compensation (10% ofTotal ofPlan Payments to Trustee)" 'S            17,400.00
                       (2) Administratir" E*p".tt., ($   (CX2))              ......   ""         "
                                                                                         "" "" ' $        6,000.00
          5
                       i3; L"ut.r and Executory Contracts   (CX3))
                                                           (S                         ......... " "" '$        0.00
                       i+)(a) Conduit tvtortgage Pa)ments ($(CXa)(c))                         "" " "  S   84,360.00
          6
                       (+)fu; e.r.*ug" Claims Secured Solely  by Real Property  ($  (C)(aXc))      " '$   12,000.00
          ,7
                       5)(a) Claims Secured by Personal Property or Combination of Real &
                       peisonal Property ($ (CX5)) -     Unmodified.....                  " "   ""  "$          0.00
          8            (5Xb) Claims Secured by Personal Property or Combination of Real &
                       i'.r.onal Property            Modified.........
                                            (S (CX5D -                           ' """" ""$ 30,000.00
                       (6) Priority Unsecured Claims ($ (CX6)) .. . . .               "" "" "$ I 5, r 00.00
          9


          IO           iZj Unsecurea Nonpriority Claims ($ (cX7)) ..    ..... """""""" S 2,980.81
                       igj fotrt of Plan Piyments to Trustee......          ... " " """ " ' $ 174,000.00
          ll
                (J)    Section 1325 analvsis.
          t2

                       (1)     Best Interest of Creditors Test:

', !eE\   ta
rE >A
   iF     15
=
AE        16


          t'7                                                                                                   0.00

          l8
                       (2)     Section 1325(b) AnalYsis:
          t9
                               (a) Monthly Disposable Income. Form B l22C-2 (if less than S0'
          20                       thenstaie$0.....      ...                  " '" """"" "s 71100
                               (b) Applicable Commitment Period................                   x 60
                               ici f"t"f of Line (2)(a) amount x 60..... .. ' " "
          2t                                                                               $ 42'660 00

          22
                        (3)    Estimated Payment to Unsecured, Nonpriority Creditors Under
          23                   Plan  ..................                            ....
                                                                                    " " "" "" " $ 2,980.81
          24

          25

          26

          27

          28




                Case
                 Local 4:19-bk-02395-BMW
                       Form 2084-4 ( l2117)     Doc 14 Filed  03/20/19
                                                           Chapter l3 Plan Entered 03/20/19 17:38:19              Desc
                                                                                                                 Page I
                                                Main Document    Page 13 of 14
                Certification by Debtor(s) and Attorney for Debtor(s): No changes were made to the Model
                Plan, other than the possible inclusion of relevant Nonstandard Provisions in Section (H).


                                                    ,2019.




                                                                 Debtor

          8


          9

          t0

          ll
          t2




-.   E3   t4
g !e
a>A
3;sr l)
eE
a
          16


          t'7


          t8

          l9

          20

          2t

          22

          23

          24

          25

          26

          2'7


          28




                Case   4:19-bk-02395-BMW
                 Local Form 20E4-4 ( l2117)   Doc 14 Filed  03/20/19
                                                         Chapter l3 Plan Entered 03/20/19 17:38:19      Desc
                                                                                                      Page I
                                              Main Document      Page 14 of 14
